Decree of the Surrogate’s Court of Richmond county, in so far as appealed from, unanimously affirmed, with costs payable by appellant personally. The determination of the amount of fees properly paid to the attorney for the public administrator for legal services in preparing the petition for letters, etc., and in the preparation of the account, etc., was subject to the discretion of the surrogate, and this court is not disposed to interfere with the discretion here exercised. The amount paid for services in conducting transfer tax proceedings was properly disallowed. Such *762proceedings were unnecessary. An application should have been made for an order exempting this estate from taxation, as it clearly appears beyond dispute that it was not subject to a tax. The letter from the State Tax Commission, upon which the public administrator relies, clearly shows that such an application could have been made. It is suggested that in such a case, where it clearly appears that the estate is not subject to a tax, the State Tax Commission might be cited on the accounting, whereupon an order could be made exempting the estate from taxation, or such order could be contained in the final decree. Present — Lazansky, P. J., Hagarty, Scudder, Tompkins and Davis, JJ. [151 Misc. 10.]